KRUEGER, Judge.
Conviction is for burglary; the punishment, confinement in the state penitentiary for a term of six years.
The record is before us without a statement of facts or bills of exceptions. The indictment is in due form and sufficient to charge the offense.
All other matters appearing regular, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court